DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
second fluid metering device in claims 1, 3, 6, 10, 12, 15, 19-20 which 	encompasses a solenoid valve;
	first fluid metering device of claim 10-11, 15-17, 19-20 which may encompass a 	solenoid actuated member or a plurality of pins.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 7, 10, and 16-17 are objected to because of the following informalities:  
In claim 1, line 9, “flow” should be amended to read “a flow,” for clarity;
In claim 7, line 3, “first fluid flow” should be amended to read “the flow of first fluid,” for clarity;
In claim 10, line 6, “first fluid flow” should be amended to read, “a first fluid flow,” for clarity;
In claim 10, line 10, “second fluid flow” should be amended to read, “a second fluid flow,” for clarity;
In claim 10, line 11, “first fluid and second fluid” should be amended to read “the first fluid and the second fluid,” for clarity;
In claim 10, line 11, “the flow of second fluid” should be amended to read, “the flow of the second fluid,” for clarity;
In claim 16, line 4, “flow” should be amended to read “a flow,” for clarity;
In claim 17, line 3, “flow” should be amended to read “the flow,” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a location rearward of the rearward most surface (of the first fluid controller)” and “a location rearward of the first fluid controller.” It is unclear whether these limitations reference the same location, or different locations. For 
Claim 3 recites the limitation "the second fluid flow controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to reference the second fluid metering device put forth in claim 1. The same rejection applies to additional instances of the limitation “second fluid flow controller.”
Claim 10 recites the limitation "the first fluid metering member" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to put forth “the first fluid metering device,” as referenced in claim 10, line 2.
Claim 11 recites the limitation "the first fluid metering member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to put forth “the first fluid metering device,” as referenced in claim 10, line 2.
Claim 12 recites the limitation "the second fluid metering member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation has been interpreted to put forth “the second fluid metering device,” as referenced in claim 10, line 2.
Claim 18 recites the limitation "the at least two supply ducts" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this examination, the limitation is interpreted to reference the “at least two first fluid inlets” put forth in claim 15. The limitation “at least four supply ducts” must also be amended to maintain consistency with the recitation of “at least two first fluid inlets” in claim 15.
The remaining claims are rejected in light of their dependency from claims 1 and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thring (US 5,526,796) in view of Amaya (US 2011/0284652).
Regarding claim 1, Thring discloses a metering system for a fluid atomizer, comprising: 
		a housing (33, 34, 36, 40) having a first fluid inlet (56), a second fluid inlet (58), 	an outlet (110), a mixing chamber (108), a first fluid channel (84), and a flow channel 	(81) provided between the first fluid inlet (56) and the first fluid channel (84) (Figure 3); 
		a first fluid flow controller (76, 78) comprising: 
		a rearward most surface (top surface of 78) arranged away from the housing (33, 	34, 36, 40) outlet (110) (Figure 3); a forward most surface (The bottom surface of 78) 	arranged toward the housing (33, 34, 36, 40) outlet (110) (Figure 3); 
		wherein the first fluid flow controller (76, 78) is movable in the flow channel (81) 	to control flow of first fluid (Air) from the first fluid inlet (56) to the first fluid channel (84) 	(Column 6, lines 14-19); 
		a second fluid metering device (54, 85, 86, 88) extending through the first fluid 	flow controller (76, 78) (Figure 3) from a location rearward of the rearward most surface 	(Figure 3) to a location forward of the forward most surface of the first fluid flow controller 	(Figure 3, Element 54 of the second flow controller extends below the lowest surface of 	the first flow controller) to deliver the second (Fuel) to the mixing chamber (108) 	(Column 3, lines 50-67 and Column 4, lines 6-19).

		or the second fluid being delivered from a location rearward of the first fluid flow 	controller.
		While figure 1 appears to depict the continuous fuel source (24) delivering the 	second fluid (fuel) to the mixing chamber and being positioned rearward of the injector, 	and therefore rearward of the first metering device, it is unclear as to the fuel source’s 	exact position. 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring to include the continuous 	fuel source positioned rearward of the first fluid flow controller, since it has been held 	that rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. 	Please note, applicant has not disclosed any criticality as to the claimed limitations. One 	of ordinary skill in the art would have appreciated that changing the positon of the fuel 	supply will yield the predictable result of fuel being available for mixture with the air of 	the device.
		Amaya discloses a device that includes a plurality of first fluid channels (48).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring with the disclosures of 		Amaya, replacing the fluid channel with a plurality of first fluid channels (Amaya, 48), in 	order to optimize the flow of air through the system, as disclosed by Amaya (Paragraph 	69, lines 9-12).
Regarding claim 2, Thring in view of Amaya discloses the metering system of claim 1, further comprising a first solenoid (18) operable to move the first fluid flow controller (76, 78) between a closed position sealing the plurality of first fluid channels (Amaya, 48) (Column 6, lines 5-13, The solenoid moves element 52, which moves the 
Regarding claim 5, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels Amaya, 48) are angled radially inward at an angle relative to a longitudinal axis of the metering system (Paragraph 70, lines 1-7).
Regarding claim 6, Thring in view of Amaya discloses the metering system of claim 1, wherein the second fluid metering device (54, 85, 86, 88) is arranged radially inward from and coaxially with the first fluid metering device (76, 78) (Figure 3).
Regarding claim 7, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) are spaced apart circumferentially (Amaya, Figure 20) and angled in at least one of a radially inward direction and a tangential direction (Amaya, Paragraph 70, lines 1-7) to create a swirl of first fluid flow in the mixing chamber (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Amaya, Paragraph 70, lines 7-11).
Regarding claim 8, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) are angled tangentially relative to a longitudinal axis of the metering system (Amaya, Paragraph 70, lines 1-7).
Regarding claim 9, Thring in view of Amaya discloses the metering system of claim 1, wherein the plurality of first fluid channels (Amaya, 48) comprises at least 10 channels (Amaya, Figure 20, The configuration depicts 12 channels).
Regarding claim 15, Thring discloses a fluid mixing device, comprising: 
		a mixing chamber (108); 
		a first fluid inlet (56); 

		a second fluid metering device (54, 85, 86, 88) extending through the first fluid 	metering device (76, 78) from a front end (bottom surface of 78) to a rear end (top 	surface of 78) of the first fluid metering device (76, 78) (Figure 3) and configured to 	deliver a second fluid to the mixing chamber (108) at a location forward of the first fluid 	metering device (Column 3, lines 50-67 and Column 4, lines 6-19). 
		However, Thring fails to disclose the system including a plurality of first fluid 	inlets;
		or the second fluid being delivered from a location rearward of the first fluid 	metering device.
		While figure 1 appears to depict the continuous fuel source (24) delivering the 	second fluid (fuel) to the mixing chamber and being positioned rearward of the injector, 	and therefore rearward of the first fluid metering device, it is unclear as to the fuel 	source’s exact position. 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring to include the continuous 	fuel source positioned rearward of the first fluid metering device, since it has been held 	that rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. 	Please note, applicant has not disclosed any criticality as to the claimed limitations. One 	of ordinary skill in the art would have appreciated that changing the positon of the fuel 	supply will yield the predictable result of fuel being available for mixture with the air of 	the device.
		Amaya discloses a device that includes a plurality of first fluid inlets (inlets of 	channels 48) (Figure 16).

Regarding claim 16, Thring in view of Amaya discloses the fluid mixing device of claim 15, further comprising a first fluid chamber (81) positioned between the at least two first fluid inlets (Amaya, inlets of channels 48) and the mixing chamber (108), and the first fluid metering device (76, 78) is movable axially within the first fluid chamber (81) to control flow of the first fluid to the mixing chamber (108) (Column 6, lines 13-20).
Regarding claim 17, Thring in view of Amaya discloses the fluid mixing device of claim 16, further comprising a channel (84) arranged between the first fluid chamber (81) and the mixing chamber (108), and the first fluid metering device (76, 78) is operable to control flow of the first fluid into the channel (84) (Column 6, lines 13-20).
		However, Thring in view of Amaya fails to disclose the channel (84) being a 	plurality of circumferentially spaced apart channels.
		Amaya discloses a device that includes a plurality of spaced apart channels (48) 	(Figure 22).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 	disclosures of Amaya, replacing the channel with a plurality of channels (Amaya, 48), as 	depicted in Amaya, in order to optimize the flow of air through the system, as disclosed 	by Amaya (Paragraph 69, lines 9-12).
Regarding claim 18, Thring in view of Amaya discloses the fluid mixing device of claim 15, wherein the at least two supply ducts (Amaya, inlet of 48) include at least four 
	Amaya appears to suggest that the supply ducts are equally spaced apart, but lacks a specific disclosure of equal spacing. One of ordinary skill in the art would have appreciated that there are a finite number of solutions, as to the spacing of the channels, as the channels cover a 360 degree perimeter. Additionally, equal spacing is a common solution to spacing concerns and is known to provide a reasonable expectation of success. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try spacing the supply ducts at equal intervals, with a reasonable expectation of effective supply of air through the device.
Regarding claim 19, Thring in view of Amaya discloses the fluid mixing device of claim 15, wherein the first fluid metering device (76, 78) is coextensive with the second fluid metering (54, 85, 86, 88) device along an entire length of the first fluid metering device (76, 78) (Figure 3).
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thuren (US 4,020,803).
Regarding claim 10, Thuren discloses a method of operating a fluid atomizer, comprising: 
		providing a first fluid metering device (40) (Column 2, lines 55-58), a second 	fluid metering device (27) (Column 2, lines 63-64), a mixing chamber (46) (Column 2, 	lines 61-62), and a plurality of first fluid channels (42) positioned between the mixing 	chamber (46) and the first fluid inlet (16) (Column 3, lines 59-62), the second fluid 	metering device (27) extending from a front end to a rear end of the first fluid 	metering device (40) (Figure 2);

		moving the second fluid metering device (27) independent of movement of the 	first fluid metering device (Column 4, lines 6-25) to control second fluid flow to the mixing 	chamber (46) (Column 3, lines 59-67), dispensing the mixture out of the fluid atomizer 	(Column 3, lines 1-4).
		However, Thuren fails to disclose the second fluid being delivered from a location 	rearward of the first fluid flow 	controller.
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thuren to include the air source 	positioned rearward of the first fluid metering member, since it has been held that 	rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. 	Please note, applicant has not disclosed any criticality as to the claimed limitations. One 	of ordinary skill in the art would have appreciated that changing the positon of the air 	source will yield the predictable result of air being available for mixture with the fuel of 	the device.
Regarding claim 11, Thuren discloses the method of claim 10, further comprising providing a first solenoid (56) to move the first fluid metering member (40) relative to the plurality of first fluid channels (42)(Column 4, lines 6-10).
Regarding claim 12, Thuren discloses the method of claim 11, further comprising a second solenoid (30) and operating the second solenoid (30) to move the second fluid metering member (27) relative to the first fluid metering member (Column 3, lines 46-49).
Regarding claim 14, Thuren discloses the method of claim 10, wherein the plurality of first fluid channels (42) are arranged circumferentially spaced apart (Figure 2) and are angled (Figure 2) in at least one of a radial direction and a tangential direction .
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thring in view of Amaya and Thuren (US 4,020,803).
Regarding claim 3, Thring in view of Amaya discloses the metering system of claim 2, but fails to disclose the system further comprising a second solenoid operable to move the second fluid flow controller between a closed position and an open position providing flow communication between the second fluid inlet and the mixing chamber, the first and second fluid flow controllers being movable independently relative to each other by operation of the first and second solenoids, respectively.
		Thuren discloses a metering device wherein a two-solenoid configuration (Figure 	2) is used as an alternative to a single actuator configuration (Figure 1). The 	configuration features a first solenoid (30) and a second solenoid (56) operable to move 	a second fluid flow controller (24) between a closed position and an open position 	providing flow communication between a second fluid inlet (16) and a mixing chamber 	(45) (Column 4, lines 10-13), the first (30) and second (56) flow controllers being 	movable independently relative to each other by operation of the first and second 	solenoids, respectively (Column 4, lines 6-14). 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 	disclosures of Thuren, further including a second solenoid (Thuren, 56) operable to 	move the second fluid flow controller (54, 85, 86, 88) between a closed position and an 	open position (Thuren, Column 4, lines 10-13) providing flow communication between 	the second fluid inlet (Thring, 58) and the mixing chamber (Thring, 108) (Thuren, 	Column 4, lines 10-13), the first (Thring, 18) and second (Thuren, 56) flow controllers 
Regarding claim 20, Thring in view of Amaya discloses the fluid mixing device of claim 15, but fails to disclose a device wherein the first and second fluid metering devices are movable independent of each other.
		Thuren discloses a metering device wherein a two-solenoid configuration (Figure 	2) is used as an alternative to a single actuator configuration (Figure 1). The 	configuration features independent movement of a first (30) and second (56) fluid 	metering device (Column 4, lines 6-14). 
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Thring in view of Amaya with the 	disclosures of Thuren, providing the first (Thring 76, 78) and second (Thring, 54, 85, 86, 	88) flow fluid metering devices to be movable independent of each other (Thuren, 	Column 4, lines 6-14), in order to provide for varied fuel-air ratios, as disclosed by 	Thuren (Column 4, lines  17-19).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8 and 11-13 of U.S. Patent No. 11, 073,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims put forth aligning subject matter that differs primarily in name. The claims align in structure and function.
Regarding claim 1, the limitations are put forth in claims 1, 7 and 8
Regarding claim 2, the limitations are put forth by claims 1, 7, 8, 11 and 12
Regarding claim 3, the limitations are put forth by claims 1, 4, 7, 8, 11, 12 and 13
Regarding claim 6, the limitations are put forth in claims 1 and 7
Regarding claim 15, the limitations are put forth in claims 1, 7 and 8
Regarding claim 17, the limitations are put forth by claims 1, 7 and 8
Regarding claim 18, the limitations are put forth in claims 1, 7 and 8
Regarding claim 19, the limitations are put forth in claims 1, 7 and 8
Regarding claim 20, the limitations are put forth in claims 1, 2, 7, and 8 
	However, Patent ‘121 fails to disclose the second fluid being delivered from a 	location rearward of the first fluid metering device.
	It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Patent ‘121 to include the fluid 	being delivered from rearward of the first fluid metering device, since it has been held 	that rearranging parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. 	One of ordinary skill in the art would have appreciated that changing the positon of the 	fuel supply will yield the predictable result of fuel being available for mixture with the air 	of the device.
Claims 5, 7-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,073,121 in view of Amaya
Regarding claim 5, claims 1, 7 and 8 discloses the limitations, but fails to disclose the plurality of first fluid channels being angled radially inward at an angle relative to a longitudinal axis of the metering system.
	Amaya discloses a device wherein a plurality of first fluid channels (48) are 	angled radially inward relative to a longitudinal axis of a metering system (Figure 19).
	It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Patent ‘121 with the disclosures of 	Amaya, angling the plurality of first fluid channels radially inward relative to a longitudinal 
Regarding claim 7, claims 1, 7, 8 and 10 discloses the limitations, but fails to disclose channels being angled at least in one of a radially inward direction and tangential direction to create a swirl of first fluid flow in the mixing chamber.
	Amaya discloses a device wherein a plurality of first fluid channels (48) are 	angled radially inward (Figure 19) to create a swirl of first fluid flow in a mixing chamber 	(Paragraph 70).
	It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Patent ‘121 with the disclosures of 	Amaya, angling the plurality of first fluid channels radially inward to create a swirl of first 	fluid flow in the mixing chamber, effective atomizing of fuel, as disclosed by Amaya 	(Paragraph 70).
Regarding claim 8, claims 1, 7 and 8 disclose the limitations, but fails to disclose the plurality of first fluid channels being angled tangentially relative to a longitudinal axis of the metering system.
	Amaya discloses a device wherein a plurality of first fluid channels (48) are 	angled tangentially relative to a longitudinal axis of a metering system (Paragraph 70, 	lines 2-3).
	It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Patent ‘121 with the disclosures of 	Amaya, angling the plurality of first fluid channels tangentially relative to a longitudinal 	axis of the metering system, in order to provide for enhancement of swirl and atomizing 	of fuel, as disclosed by Amaya (Paragraph 70).
Regarding claim 9, the limitations are put forth in claims 1, 7 and 8 of Patent ‘121. 

	Amaya discloses a system wherein the plurality of first fluid channels (48) comprises at least 10 channels (Figure 20, The configuration depicts 12 channels).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify Patent ‘121 with the disclosures of 	Amaya, providing 10 channels in order to optimize the flow of air through the system, as 	disclosed by Amaya (Paragraph 69, lines 9-12).
Regarding claim 18, the limitations are put forth in claims 1, 7 and 8 of Patent ‘121. 	
	However, Patent ‘121 fails to disclose the inclusion of 4 inlets arranged at equally spaced apart circumferential locations.
	Amaya discloses a system wherein the plurality of supply ducts (48) comprises at least 4 (Figure 16).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘121 with the disclosures of Amaya, providing 4 supply ducts in order to optimize the flow of air through the system, as disclosed by Amaya (Paragraph 69, lines 9-12).	
		Amaya appears to suggest that the supply ducts are equally spaced apart, but 	lacks a specific disclosure of equal spacing. One of ordinary skill in the art would have 	appreciated that there are a finite number of solutions, as to the spacing of the channels, 	as the channels cover a 360 degree perimeter. Additionally, equal spacing is a common 	solution to spacing concerns and is known to provide a reasonable expectation of 	success. Therefore, it would have been obvious to one having ordinary skill in the art 	before the effective filing date of the claimed invention to try spacing the supply ducts at 	equal intervals, with a reasonable expectation of effective supply of air through the 	device.
Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The specific limitation of “the first fluid metering device/first fluid flow controller comprises a plurality of pins that move axially between a closed position sealing the plurality of first fluid channels and an open position allowing communication between the first fluid inlet and the plurality of first fluid channels” is not anticipated or made obvious by the prior art of record. U.S. Patent Publication ‘652 discloses a flow controller, but does not include a plurality of pins, as prescribed; U.S. Patent ‘796 discloses a disc opening and closing the air inlet, but does not include a plurality of pins, as prescribed; U.S. Patent ‘803 discloses a head opening and closing the flow of air, but also does not include a plurality of pins as prescribed. U.S. Patent ‘131 discloses an accumulator that includes a plurality of solenoids that appear to each include pins. However, ‘131 fails to include integration of each of the pins to seal the fluid channels relative to the fluid inlet. Examiner finds no teaching, suggestion or motivation to modify the prior art to arrive at the current device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752